Title: Franklin and John Adams to John Paul Jones, 10 February 1779: résumé
From: Franklin, Benjamin,Adams, John
To: Jones, John Paul


<Passy, February 10, 1779: As the change in command of the Ranger might be subject to misinterpretation, we hereby certify that your leaving that ship was with our consent and at the express request of M. de Sartine, who desired to employ you in some public service. That Lt. Simpson was given command of the Ranger with your consent, after you had agreed to release him from the arrest under which you had put him. That your leaving the Ranger ought not to injure your character or rank.>
